Citation Nr: 1028310	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  The propriety of the reduction from 40 percent to 20 percent 
for service-connected spinal stenosis, L3-4, and facet joint 
arthritis, lumbar spine (previously diagnosed as lumbosacral 
strain), effective October 1, 2007, to include a claim for 
restoration of the 40 percent evaluation.

2.  Entitlement to service connection for a neurologic disorder 
affecting the left lower extremity, to include left sciatica, 
including as due to service-connected spinal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1980 and 
from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Sioux Falls, South Dakota 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Veteran initially disagreed with a proposed rating reduction 
in March 2007.  A July 2007 rating decision effectuated the 
proposed reduction from a 40 percent evaluation for service-
connected back disability to a 20 percent evaluation, effective 
October 1, 2007.  Also in July 2007, the RO denied service 
connection for left sciatica.

The issues on appeal are more accurately stated as described on 
the title page of this decision.  The Veteran's claim for service 
connection for "left sciatica" should include any similar 
neurologic disorder etiologically related to the service-
connected lumbar disability and affecting the left lower 
extremity.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a disability claim includes disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record 
since claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of a claimed disorder).  

The Veteran testified during a predetermination hearing in June 
2007 and at a personal hearing before the RO in November 2007.  
In June 2009, he testified during a hearing at the RO before the 
undersigned.  

Following his June 2009 Board hearing, in July 2009, the Veteran 
submitted additional private clinical records dated from January 
through March 2008.  The clinical records were not associated 
with the claims files when the RO issued the most recent 
supplemental statement of the case (SSOC) in June 2008.  These 
private clinical records are not duplicates of other reports or 
diagnostic examinations of record.  VA regulations require that 
pertinent evidence submitted by the appellant must be referred to 
the agency of original jurisdiction (AOJ) for review and 
preparation of a SSOC unless this procedural right is waived in 
writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2009).  
The Veteran did not provide a written waiver of review of his 
right to have this evidence reviewed by the AOJ, and did not 
testify during his hearing before the Board that he was willing 
to waive that right.  The July 2009 cover letter provided by the 
Veteran's representative does not include a statement waiving the 
Veteran's right to review by the AOJ of these records.  The 
additional records introduced into the record in July 2009 are 
relevant to the Veteran's claim of entitlement to service 
connection for left sciatica secondary to spinal stenosis.  
Therefore, the Board cannot complete appellate review of that 
issue at this time.  Although the additional records submitted in 
July 2009 may be relevant to the issue addressed in this 
decision, remand of this issue so that the records may be 
considered is not required, since this issue has been decided in 
the Veteran's favor.  

During his June 2009 hearing, the Veteran raised the 
matter of the permanency of his restored (40 percent) 
service-connected lumbar spine disability rating.  In 
light of the Board's action herein, restoring that rating, 
this matter is referred to the RO for appropriate 
consideration.

The claim of entitlement to service connection for a left lower 
extremity neurologic disorder, to include left sciatica, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC. 




FINDINGS OF FACT

1.  In addition to varying limitations of motion and varying pain 
on use and motion of the back, controlled with narcotic pain 
relievers, the Veteran has manifested objective and subjective 
neurologic symptoms and abnormalities during the relevant period.

2.  A comparison of the probative medical evidence on which the 
40 percent disability rating was awarded, with the evidence 
received in connection with the rating reduction, indicates that 
the probative evidence of record is in equipoise regarding the 
propriety of the rating reduction; the evidence does not reflect 
an overall improvement in the Veteran's service-connected 
disability consistent with the reduction, although it reflects 
that his motion of the thoracolumbar spine, considered alone, may 
have been less limited by pain than on previous examination.  


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the reduction in rating 
from 40 percent to 20 percent for spinal stenosis, L3-4, and 
facet joint arthritis, lumbar spine (previously diagnosed as 
lumbosacral strain), was not proper, and restoration of the 40 
percent rating is warranted, effective October 1, 2007.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.71a, 4.73, 
Diagnostic Code (DC) 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the reduction from 40 percent to 20 
percent for his service-connected lumbar disability was not 
warranted, and that the 40 percent evaluation should be restored.  



VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

With regard to the issue of the propriety of the reduction of the 
rating for lumbar disability, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  The Board also observes that the regulations 
pertaining to the reduction of evaluations for compensation 
contain their own notification and due process requirements.  See 
38 C.F.R. § 3.105(e).  For this reason, the Board concludes that 
the VCAA does not apply to the claim discussed below regarding 
the propriety of a reduction from 40 percent to 20 percent for a 
lumbar disability.  However, as noted, since the appeal for 
restoration is granted, further discussion of compliance with the 
procedures in 38 C.F.R. § 3.105(e) and subsequent subsections is 
not required. 

Propriety of Reduction

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material facts 
and reasons.  The beneficiary will be notified at the latest 
address of record of the contemplated action and furnished 
detailed reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in 38 C.F.R. § 3.105(i), if additional 
evidence is not received within that period, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final rating action 
expires.  See 38 C.F.R. § 3.105(e).

In the advance written notice concerning proposed actions under 
38 C.F.R. § 3.105(e), the beneficiary will be informed that there 
is an opportunity for a pre-determination hearing, provided that 
a request for such a hearing is received by VA within 30 days 
from the date of the notice.  If a timely request is received, VA 
will notify the beneficiary in writing of the time and place of 
the hearing at least 10 days in advance of the scheduled hearing 
date.  The hearing will be conducted by VA personnel who did not 
participate in the proposed adverse action and who will bear the 
decision-making responsibility.  If a pre-determination hearing 
is timely requested, benefit payments shall be continued at the 
previously established level pending a final determination 
concerning the proposed action.  See 38 C.F.R. § 3.105(i)(1).

Following the pre-determination procedures specified in 38 C.F.R. 
§ 3.105(e) and (i), final action will be taken.  A written notice 
of the final action shall be issued to the beneficiary and his 
representative, setting forth the reasons therefore and the 
evidence upon which it is based.  Where a reduction or 
discontinuance of benefits is found warranted following 
consideration of any additional evidence submitted, the effective 
date of such reduction or discontinuance shall be the last day of 
the month in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  See 38 C.F.R. 
§ 3.105(i)(2).

For disabilities that are likely to improve, or for disabilities 
for which a rating has been in effect for less than five years, 
re-examinations disclosing improvement in disabilities will 
warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, 
it is necessary to ascertain, based upon a review of the entire 
recorded history of the condition, whether the evidence reflects 
an actual change in disability and whether examination reports 
reflecting change are based upon thorough examinations. In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  See 
Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  When an RO 
reduces a Veteran's disability rating without following the 
applicable regulations, the reduction is void ab initio.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited 
therein.

Prior to reducing a veteran's disability rating, VA is required 
to comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13 (2009); see also Brown v. Brown, 5 Vet. 
App. at 420.  These provisions impose a clear requirement that VA 
rating reductions be based upon review of the entire history of 
the Veteran's disability.  Such review requires VA to ascertain 
whether the evidence reflects an actual change in the disability 
and whether the examination reports reflecting such change are 
based upon thorough examinations.

In any rating reduction case, not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions of 
life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the reduction 
was effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 
281-282 (1992).  However, post-reduction evidence may not be used 
to justify an improper reduction.

Where a disability rating has continued for five years, criteria 
in 38 C.F.R. § 3.344 paragraphs (a) and (b) become applicable.  
Here, as discussed further below, the 40 percent evaluation was 
granted effective in April 2005, and reduced to 20 percent 
effective in October 2007, a period of less than four years.  As 
the 40 percent rating was not in effect for the requisite five- 
year period of time as set forth at 38 C.F.R. § 3.344(a) and (b), 
the provisions of 38 C.F.R. § 3.344(a) and (b) are not directly 
applicable in this instance.  

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2009).  Inquiry must 
also be made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of movements, 
including pain on movement.  38 C.F.R. § 4.45 (2009).  The intent 
of the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling must 
be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, limitation 
of motion, weakness, excess fatigability, incoordination, and/or 
impaired ability to execute skilled movement smoothly, and pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are also 
related considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. 
§ 4.40 does not require a separate rating for pain but rather 
provides guidance for determining ratings under other diagnostic 
codes assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Under the General Rating Formula for Diseases and Injuries of the 
Spine under 38 C.F.R. § 4.71a, the following apply: a 20 percent 
evaluation is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted if the medical evidence shows 
forward flexion of the thoracolumbar spine to 30 degrees or less; 
or favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted if there is unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire spine.  
These ratings are warranted if the above-mentioned manifestations 
are present, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 4.71a, 
the Spine, General Rating Formula for Diseases and Injuries of 
the Spine, DCs 5235 to 5243.

Any associated objective neurologic abnormalities, including, but 
not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  Id., Note (1).

Normal range of motion of the thoracolumbar spine includes 
flexion from zero to 90 degrees; and extension, bilateral lateral 
flexion, and bilateral rotation, all from zero to 30 degrees. 38 
C.F.R. § 4.71a, Plate V (2009).  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

The combined range of motion above refers to the sum of the range 
of forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  See General Rating 
Formula, Note (2). 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243.

Factual Background

By a RO rating decision issued in June 2005, the evaluation 
assigned for the Veteran's service-connected lumbar disability, 
characterized as lumbosacral strain, was increased from 
noncompensable to 40 percent.  The 40 percent evaluation was 
assigned under DC 5237.  The 40 percent evaluation was based on 
the report of a May 2005 VA examination that disclosed that the 
Veteran had forward flexion of the lumbar spine to 28 degrees 
without pain, and that he had pain with the remainder of 
movement, although he was able to flex forward to 43 degrees.  
The examination report provided a diagnosis of spinal stenosis, 
minimal.  

Routine VA examination to review the severity of the Veteran's 
service-connected disability was scheduled in January 2007.  
During the January 2007 VA examination, the Veteran reported 
essentially continuous pain that never went away, even at night, 
and worsened during the day.  The Veteran reported stiffness, 
weakness, and left leg parasthesia, usually occurring once weekly 
and lasting up to 24 hours.  He did not use a cane or brace, was 
able to walk up to a half-mile in 10 minutes, and was working 
full-time.  He reported that he had difficulty sitting in a 
straight-backed chair, riding in a patrol car, or riding a 
motorcycle.  

On objective examination, the Veteran had a normal gait and did 
not guard movement.  There was no spasm or change in the 
curvature of the back.  Straight leg raising was negative.  Range 
of motion of his lumbar spine was forward flexion to 60 degrees 
and extension was to 20 degrees.  After 5 repetitions of 
movement, there was no additional limitation of motion and no 
objective sign of pain on motion.  The Veteran complained of pain 
on all motion.  The examiner noted, however, that the Veteran 
bent over to pick up his socks and put on his shoes without 
difficulty following the examination.

Based on the findings in the January 2007 VA review examination, 
in February 2007, the RO proposed a reduction in the evaluation 
of the Veteran's back disability from 40 percent to 20 percent.  
In response, the Veteran's representative noted that the medical 
evidence suggested a diagnosis of sciatica or other neurologic 
abnormality of the left lower extremity, and contended that there 
was an unadjudicated claim.

In January 2007, the Veteran sought urgent VA care for right-
sided back pain with coughing and with deep breathing.  
Medications were prescribed.  In February 2007, the Veteran 
reported that he had been using hydrocodone for back pain, but 
stopped using it because it seemed to cause headaches.  He 
reported being unable to use muscle relaxants while working 
because of sleepiness.  The Veteran reported that his energy had 
increased with changes in his psychotropic medications, and he 
continued to work.  Tramadol was prescribed.  The Veteran was 
advised that, if the Tramadol did not control his back pain, he 
could be referred to a pain clinic.  

Computed tomography (CT) of the lumbar spine conducted in 
February 2007 disclosed slight disc bulging at L2-L3, and bulging 
of the disc with mild spinal stenosis at L3-L4, with arthritis of 
the facet joints.  The radiologic examination was interpreted as 
showing that it was unlikely that the Veteran's symptoms were 
related to the abnormalities found on the examination.  

In March 2007, the RO advised the Veteran of the proposal to 
reduce his disability evaluation from 40 percent to 20 percent 
for his service-connected lumbar disability, recharacterized as 
mild spinal stenosis and facet joint arthritis.  In his March 
2007 notice of disagreement, the Veteran reported that the 
motions described on the January 2007 VA examination were 
painful, and noted that the examiner did not discuss the 
worsening of his pain or the fact that a TENS unit did not work 
to decrease his pain.  

At the time of May 2007 VA outpatient treatment, the Veteran 
complained of uncontrolled back pain with exertion.  He reported 
radiation into the left lower extremity and numbness.  Chronic 
low back pain with evidence of mild lumbar disc disease was 
noted.

The Veteran requested a predetermination hearing prior to the 
proposed disability reduction.  During that June 2007 hearing, 
the Veteran testified that the patrol car he used as a deputy 
sheriff was modified so that he could further recline and incline 
his seat.  The Veteran reported that he took Tramadol two to four 
times per day, hydrocodone at night, and muscle relaxants.  The 
Veteran also testified that he used a brace around his waist at 
times.  The Veteran testified that he had forward flexion to only 
about 30 degrees before pain would start increasing.  The Veteran 
also testified that he was able to put his shoes on easily at the 
January 2007 VA examination because he used slip-on shoes.  The 
Veteran said that the 2007 examination report did not accurately 
portray his pain and what actually happened during the 
examination.  The Veteran's testimony established that he 
continued to work as a deputy sheriff.

Results of a magnetic resonance image (MRI) of the Veteran's 
lumbar spine performed by VA in June 2007 disclosed minimal 
effacement of the thecal sac at L2-3, ventral marginal osteophyte 
formation at L2-3, and mild central spinal stenosis with minimal 
neuroforamenal narrowing.  At L3-4, there was a circumferential 
annular bulge, mild central spine stenosis, and bilateral neural 
foraminal narrowing.  There was mild bulge of the annulus at L4-5 
with lateral annular protrusion, possibly encroaching on the left 
L4 nerve.  

Results of an electromyography (EMG) examination conducted in 
June 2007 disclosed a normal left lower extremity, with no 
evidence of myopathy or lumbosacral nerve root dysfunction.  

During a July 2007 VA examination, the Veteran reported recurrent 
but not constant numbness of the left leg.  The Veteran reported 
increased back pain with standing more than 45 minutes, riding in 
a car for more than two hours, and with other types of activity 
or with staying in one position.  He reported numbness and aching 
in the left leg several times a month, lasting up to 24 hours at 
a time.  

Objectively, range of motion of the Veteran's lumbar spine was 
flexion to 28 degrees, and he stated that further flexion would 
increase his pain.  The examiner stated that, on second request, 
the Veteran went from 28 degrees to 43 degrees, apparently in 
forward flexion.  Straight leg raising was positive at 25 
degrees.  Left lateral rotation was from 0 degrees to 20 degrees 
without pain, and from 0 degrees to 25 degrees in total.  Right 
lateral rotation was from 0 degrees to 10 degrees.

Further, the examiner noted that, when the Veteran sat on the end 
of the examination table, he was able to raise his legs to 80 
degrees, without objective evidence of pain.  Light touch, 
pinprick, and vibratory sensation were normal.  Deep tendon 
reflexes were 2+/4 at the knee and 1+/4 at the ankle.  Muscle 
strength was 5+/5.  The Veteran was able to flex to 80 degrees 
without objective evidence of pain, while sitting.  The examiner 
stated that there were minimal signs involving the neuroforamenal 
areas on the right and only mild facet arthropathy.  The 
assessment was low back strain and the VA examiner opined that 
the Veteran did not appear to give full effort.  The examiner 
stated that the extent of the symptoms was not consistent with 
the MRI and EMG findings and that the Veteran's range of motion 
was not consistent with the prior VA examination.

In the July 2007 rating decision, the RO reduced the Veteran's 
disability evaluation from 40 to 20 percent, effective October 1, 
2007.

At a personal hearing conducted in November 2007, the Veteran 
testified that he continued to experience numbness of the left 
leg, especially if he held his hands in front of him, as when 
doing dishes.  He had to change positions often.  He reported 
that he had pain spikes at least once per week, and that the 
increased back pain would subside in a couple of hours if he 
would lie down, otherwise, the pain would radiate down into his 
left leg and the leg pain would last even when the back pain 
subsided.  The Veteran testified that he continued to work as a 
deputy sheriff, and had a special patrol car with a cage in the 
back seat that went only halfway across the vehicle so that he 
could recline the seat farther than normal, and that, when not on 
patrol at work, he drove a vehicle that was easier to get into 
and out of than a car.  He missed one day or more each month due 
to back pain.  He sometimes wore a special back brace type belt 
when working in uniform and took his gun belt off when possible, 
depending on the job duties at the time.  

During his June 2009 Board hearing, the Veteran testified that he 
continued to work, that he continued to have numbness in the left 
lower leg, and that he continually modified his position at work 
so that he did not have to maintain any one position for a 
prolonged period.  He stated that he retained a fair amount of 
motion of the lumbosacral spine in all directions, but all range 
of motion was painful.  He again testified that he had pain with 
forward flexion beginning just before 30 degrees.  He testified 
that when the left leg went numb, this was very painful as well.  

Legal Analysis

The Board notes that the appeal on this issue stems from 
disagreement with a reduction effectuated following January 2007 
VA examination scheduled as routine review of the severity of the 
Veteran's service-connected disability two years following the 
2005 VA examination of the severity of the service-connected 
disability.

The VA examiners have described some apparent contradictions 
between the Veteran's reports of pain on motion and the objective 
indicators of pain on motion.  However, the record reflects that 
the Veteran used narcotic medications for control of pain, and 
there is no notation that the Veteran had not taken his usual 
doses of narcotic pain relievers at the time of the VA 
examinations.  

The Board notes that the Veteran's ability to continue working as 
a deputy sheriff, despite a back disability.  As this employment 
requires some physical activity, such employment seems somewhat 
inconsistent with the 40 percent evaluation assigned in 2005.  
The Veteran testified that he did sometimes lose time from work 
as a result of his back disability; however he has not provided 
objective evidence as to the extent of time lost from work due 
solely to his service-connected back disability, i.e., sick leave 
reports, pay receipts, etc.  The Veteran also testified that 
certain modifications of his work, especially a modification of 
his patrol car, were provided.  

VA clinicians determined that the Veteran's reported back pain 
was not consistent with the findings on radiologic examination.  
However, no clinician explained why the objective findings of 
stenosis on diagnostic examinations were inconsistent with the 
Veteran's report of subjective pain.  Results of the EMG and 
nerve conduction study (NCV) examinations conducted in 2007 
disclosed no abnormalities of the left sciatic nerve, but no 
clinician discussed the Veteran's continuing reports of chronic 
left leg numbness and parasthesias beginning in 1991.  

Although findings of the January 2007 VA examination indicated 
that the range of motion of the Veteran's lumbar spine was 
forward flexion from 0 to 60 degrees and extension to 20 degrees, 
more limited movement was exhibited during the July 2007 VA 
examination.  At that time, the Veteran retained the ability to 
move at the lumbosacral spine to 28 degrees with pain, and stated 
that forward flexion was limited to 43 degrees.  These findings 
were not inconsistent with those reported by the VA examiner in 
May 2005, when forward flexion of the Veteran's lumbar spine was 
limited to 28 degrees with pain and he was able to move to 43 
degrees, although the July 2007 VA examiner evidently doubted the 
Veteran's efforts during the examination.  In January 2007, there 
was no muscle spasm or objective evidence of pain with motion to 
60 degrees and beyond, although the Veteran reported pain with 
all active motion of the lumbosacral spine.  However, the RO did 
not consider the Veteran's complaints of left leg numbness and 
parasthesia when determining that the Veteran's lumbar spine 
disability had decreased in severity and no longer warranted a 40 
percent evaluation.  

The determination to reduce the evaluation for lumbar disability 
from 40 percent to 20 percent does not reflect that the RO 
considered any other applicable regulations, such as the 
requirement for separate evaluation of neurologic symptoms, in 
determining whether the assigned disability rating could be 
reduced.  The RO noted that the Veteran continued to work.  
However, the RO but did not address whether the apparent increase 
in forward flexion (in January 2007) represented an actual 
improvement in the Veteran's industrial functioning.  

In particular, the Board notes that RO concluded that the 
Veteran's complaints of back pain were not supported by the 
diagnostic examinations of record.  However, the examiners did 
not indicate what subjective complaints would be consistent with 
the findings of spinal stenosis, and did not account for the 
Veteran's complaints of left leg parasthesia.  The Board notes 
that those complaints have been chronic since 1991.  The RO noted 
apparent inconsistencies between the Veteran's complaints of back 
pain and his actual functional use of the back, but did not 
address the objective evidence of weakness of the left lower 
extremity.

The Board concludes that, at the very least, the probative 
evidence of record is in equipoise as to whether the reduction of 
the Veteran's lumbar spine disability rating from 40 to 20 
percent was proper.  While the January 2007 VA examination 
findings are suggestive of improved range of spine motion, the 
July 2007 VA examiner reported findings are more analogous to 
those reported by the May 2005 VA examiner, upon which the 40 
percent disability evaluation was awarded.  Such findings do not 
reflect an actual improvement in the Veteran's industrial 
functioning.  Thus, the Board finds that the evidence does not 
preponderate in favor of the rating reduction.  In particular, 
the RO did not account for the Veteran's neurologic symptoms, 
that, under 38 C.F.R. § 4.71a, DC 5237, are to be separately 
evaluated.  In any event, all symptoms of disability, both 
orthopedic, such as limitation of motion, and neurologic, must be 
considered in evaluating disability of the lumbar spine, although 
it does not appear that this was done in the Veteran's case.  

A rating may not be reduced unless the preponderance of all the 
evidence, not just the evidence as to motion of the lumbar spine, 
favors reduction.  Resolving all doubt in the Veteran's favor, 
the Board finds that the July 2007 rating reduction was not 
proper in this case, as there was inadequate consideration of 
neurologic manifestations of disability and it cannot be said 
that his disability had improved such that improvement reflects 
an improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  Therefore, the prior 
evaluation must be restored effective October 1, 2007.  The 
benefit of the doubt has been resolved in the Veteran's favor. 
38 U.S.C.A. § 5107(b).



ORDER

The reduction of the Veteran's disability rating from 40 percent 
to 20 percent for spinal stenosis, L3-4, and facet joint 
arthritis, lumbar spine (previously diagnosed as lumbosacral 
strain), was not proper, and the appeal for restoration of the 40 
percent evaluation effective from October 1, 2007, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


      REMAND

By a rating issued in July 2007, the RO denied the Veteran's 
claim for service connection for left sciatica.  During his June 
2009 Board hearing, the Veteran provided additional private 
clinical records dated in 2008 which appear to disclose treatment 
for left sciatica or a similar disorder.  As noted above, these 
records must be reviewed by the AOJ before the Board may complete 
appellate review, since the Veteran has not waived AOJ 
consideration of the additional relevant evidence.  38 U.S.C.A. 
§ 20.1304.  The Veteran also testified that there were VA 
clinical records outstanding.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA medical records regarding the 
Veteran's treatment at the VA medical facility 
in Sioux Falls, South Dakota, for the period 
from July 2007 to the present; and from any 
additional VA medical facility identified by 
him; and records from any additional non-VA 
medical provider dated from March 2009 to the 
present.  If any records are unavailable, a 
memorandum of the efforts to obtain them 
should be placed in the claims file and a copy 
provided to the Veteran and his 
representative.

2.	Review the Veteran's claim for service 
connection for left lower extremity neurologic 
disorder, including as due to the service-
connected lumbar disability, in light of the 
additional evidence and undertake any further 
development so indicated by the record, 
including VA examination.

3.	Readjudicate the remaining issue on appeal and 
determine whether the benefits sought on 
appeal may now be granted.  If any of the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a SSOC and given the opportunity to 
respond thereto.

Thereafter, this appeal should be returned to this Board for 
further appellate review, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D.J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals

1


 Department of Veterans Affairs


